AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00134-LGW-BWC Document 14 Filed 05/03/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia

Mapcross Division
JUAN LOPEZ-CASTRO, *
*
Petitioner, * CIVIL ACTION NO.:: 5:20-cv-134

*

Vv. 1

*

WARDEN D. GREENWALT, *
*

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Petitioner Juan Lopez-Castro
(“Lopez-Castro”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned to
the Court with the notation: “Return to Sender, Not at this
Facility.” Dkt. No. 13, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Lopez-Castro’s 28 U.S.C. § 2241 Petition for
failure to follow this Court’s Orders and Local Rules, and

DENIES as moot Respondent’s first Motion to Dismiss but GRANTS

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00134-LGW-BWC Document 14 Filed 05/03/21 Page 2 of 2

as unopposed Respondent’s second Motion to Dismiss. The Court
also DIRECTS the Clerk of Court to CLOSE this case and enter the
appropriate judgment of dismissal and DENIES Lopez-Castro in

forma pauperis status on appeal.

SO ORDERED, this 4 day of Nha , POST,

|

ON. LYSA GODBEY WOOB,—dUDGE
ITED STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 
